Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
Claims 18-34 are pending.  Claims 1-17 are cancelled.  Claims 18-34 are newly added. Claims  18-34 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 21 August 2020 consisting of 23 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of 16/369,886 (filed 03/29/2019; issued as USPAT 10744172) which is a CON of 14/650,775 (filed 06/09/2015; issued as USPAT 10314870) which is a 371 of PCT/US2013/073989 (filed 12/10/2013) which claims benefit of 61/735,177 (filed 12/10/2012).  The instant application has been granted the benefit date, 10 December 2012, from the application 61/735,177.  
The examiner notes that provisional application 61/735,177 does not mention sodium valproate or suberohydroxamic acid.  Therefore, claim 27 is given an earlier benefit date of 10 December 2013 from PCT/US2013/073989.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Paul Fisher
Claims 18 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul Fisher (J Antivir Antiretirvir 2011 3(4): 109; International Conference and Exhibition of Virology, 5-7 September 2011, Baltimore, USA).
Claim 18 recites:

    PNG
    media_image1.png
    253
    714
    media_image1.png
    Greyscale

Paul Fisher teaches “we created a tropism-modified serotype S and serotype 3 chimeric CTV (Ad.5/3-CTV) with enhanced infectivity and anti-cancer activity”  and “we engineered the cancer-specific apoptosis inducing cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24) in these adenoviruses.”  Furthermore, Paul Fisher indicates the intended use of these viral particles for treating cancer, “thereby increasing its potential applications for cancer therapy. To avoid liver trapping and immune clearance, and to provide target-specific delivery, we developed a stealth approach for delivering the CTV by microbubbles combined with ultrasound to release the viruses in the tumor milieu. This approach is paradigm shifting and offers potential for enhancing systemic cancer therapy using viruses.”
Accordingly, Paul Fisher teaches the claimed adenovirus as recited in steps (a), (b), and (c) of claim 18 and further suggests that it should be administered to treat tumors.
Additionally, Paul Fisher teaches that the progression elevated gene-3 (PEG) promoter is used to create the conditionally replication competent adenoviruses, thereby suggesting the limitations of claims 20-21.  Also, as stated above, Paul Fisher uses microbubbles and systemic administration, thereby suggesting the limitations of claims 22-23.  
It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to treat cancer by systemic administration of Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24).
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24); systemic administrations for cancer therapy) are taught by Paul Fisher and further they are taught in various combinations and are shown to be used as cancer therapies.  It would be therefore predictably obvious to use a combination of these elements in a method of cancer therapy.  
An artisan would have expected success, because the construction and in vitro testing of Ad.5/3 that expresses mda-7/IL-24 had been performed at least in vitro.  Furthermore, the microbubble/ultrasound technology had been demonstrated prior to the current application.  
	Therefore the method as taught by Paul Fisher would have been prima facie obvious over the method of the instant application.

Paul Fisher & Sakar
Claims 19, 24, and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul Fisher (J Antivir Antiretirvir 2011 3(4): 109; International Conference and Exhibition of Virology, 5-7 September 2011, Baltimore, USA) as applied to claims 18 , and further in view of Sarkar et al. (Cancer Gene Ther 2008;15:293-302).
	As described in the obviousness rejection above, Paul Fisher suggest a method for treating cancer by systemic administration of Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24).
	However, Paul Fisher does not indicate that the mda-7/IL-24 protein is encoded within an E3 region of the adenovirus genome, as recited by claim 19.
	Sakar et al. teach a method for treating cancer by systemic administration of a replication competent adenovirus that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24), wherein the mda-7/IL-24 protein is encoded within an E3 region of the adenovirus genome (abstract).
	Additionally, Sakar et al. suggest combination cancer therapies, as recited in claim 24.  Specifically,  Sakar et al. teach “all of the patients in the clinical trial had already received several rounds of prior therapy (chemotherapy and/or radiation therapy) and the efficacy of Ad.mda-7 in these patients strongly suggests that administration of Ad.mda-7 in patients with early stage cancer might provoke an even more pronounced therapeutic response.” (page 299, col.2, Discussion).  Therefore, in addition to common knowledge of an oncologist about combination cancer therapies, Sakar specifically suggests that this knowledge of combination therapy is relevant to the Ad.mda-7 therapies.
	Sakar et al. also teach that the PEG-3 promoter permitted adenoviral targeted cancer-cell-selective transgene expression in human malignant glioma cells (page 294, col.2).  Sakar indicates that the selective expression in human malignant glioma cells, was actually from a glioblastoma cell line (Su et al. (PNAS. January 25, 2005; 102(4): 1059-1064)).  Therefore, a person of ordinary skill in the art would understand that glioblastoma could be targeted with a Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24) operably linked to a PEG-3 promoter.  Similarly, Sakar indicates the Adenovirus comprising PEG-3 promoter  can provide expression in pancreatic adenocarcinoma cells (page 295, col.1; Su et al. page 1061, col. 1-2).  Therefore, the logic would be similar that treating pancreatic adenocarcinoma cells with the Ad.5/3 that expresses mda-7/IL-24 operably linked to a PEG-3 promoter would be prima facie obvious.   Similarly, Sakar indicates that adenoviruses can selectively express genes in prostate carcinomas (page 300, col.1; page 294, col.2). Therefore, the logic would be similar that treating prostatic adenocarcinoma cells with the Ad.5/3 that expresses mda-7/IL-24 operably linked to a PEG-3 promoter would be prima facie obvious.
It would have been obvious to the person of ordinary skill in the art at the time of the invention was made combine the teachings of Paul Fisher and Sakar et al. to treat cancer by systemic administration of Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24), wherein the mda-7/IL-24 protein is encoded within an E3 region of the adenovirus genome.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24); systemic administrations for cancer therapy; replication competent adenovirus that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24; combination therapies), wherein the mda-7/IL-24 protein is encoded within an E3 region of the adenovirus genome; glioblastoma cancer treatments using adenovirus having PEG-3 promoter; treating pancreatic adenocarcinoma) are taught by Paul Fisher or Sakar et al. and further they are taught in various combinations and are shown to be used as cancer therapies.  It would be therefore predictably obvious to use a combination of these elements in a method of cancer therapy.  
An artisan would have expected success, because prior to the current application, numerous molecular biology scientists practiced the techniques required to construct an  Ad.5/3 that expresses mda-7/IL-24, wherein the mda-7/IL-24 protein is encoded within an E3 region of the adenoviral genome.  
	Therefore the method as taught by Paul Fisher and Sakar et al. would have been prima facie obvious over the method of the instant application.

Paul Fisher & Lebedeva
Claims 24-26, 29-30 & 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul Fisher (J Antivir Antiretirvir 2011 3(4): 109; International Conference and Exhibition of Virology, 5-7 September 2011, Baltimore, USA) as applied to claims 18 , and further in view of Lebedeva et al. (Cancer Res 2008;68(18):7439–47).
	As described in the obviousness rejection above, Paul Fisher suggest a method for treating cancer by systemic administration of Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24).
	However, Paul Fisher does not indicate that the Adenovirus expressing mda-7/IL-24 protein can be used in combination therapy to treat pancreatic adenocarcinoma, as recited by claims 24-26, 29-30 and 32.
	Lebedeva et al. teach “We now reveal that a dietary agent perillyl alcohol (POH) in combination with Ad.mda-7 efficiently reverses the mda-7/IL-24 ‘protein translational block’ by inducing reactive oxygen species, thereby resulting in mda-7/IL-24 protein production, growth suppression, and apoptosis… Because both POH and Ad.mda-7 are being evaluated in clinical trials, combining a dietary agent and a virally delivered therapeutic cytokine provides an innovative approach for potentially treating human pancreatic cancer” (abstract).  Lebedeva et al. teach that pancreatic ductal adenocarcinoma is the predominant form of pancreatic cancer;  accordingly, this is a suggestion to treat pancreatic adenocarcinoma.   Therefore, the teachings of Lebedeva suggest a method of treating humans having pancreatic adenocarcinoma by administering  a combination of POH and Ad.mda-7.
	It would have been obvious to the person of ordinary skill in the art at the time of the invention was made combine the teachings of Paul Fisher and Lebedeva et al. to treat cancer by administration of perillyl alcohol (POH) with Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24). 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24); systemic administrations for cancer therapy; replication competent adenovirus that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24; combination therapies of Ad.mda7 and POH for treating pancreatic adenocarcinoma) are taught by Paul Fisher or Lebedeva et al. and further they are taught in various combinations and are shown to be used as cancer therapies.  It would be therefore predictably obvious to use a combination of these elements in a method of cancer therapy.  
An artisan would have expected success, because prior to the current application,  pancreatic adenocarcinoma cells were killed using a combination of POH and Ad.mda-7.  
Therefore the method as taught by Paul Fisher and Lebedeva et al. would have been prima facie obvious over the method of the instant application.

Paul Fisher & Quinn
Claims 24 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul Fisher (J Antivir Antiretirvir 2011 3(4): 109; International Conference and Exhibition of Virology, 5-7 September 2011, Baltimore, USA) as applied to claim 18, and further in view of Quinn et al. (Expert Opin. Investig. Drugs (2011) 20(10): 1397-1411).
	As described in the obviousness rejection above, Paul Fisher suggest a method for treating cancer by systemic administration of Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24).
	However, Paul Fisher does not indicate that the Adenovirus expressing mda-7/IL-24 protein can be used in combination therapy with sabutoclax, as recited by claims 24 and 28.
	Quinn et al. teach “studies that combined mda-7/IL-24 and BI-97C1 (Sabutoclax) showed that this BH3 mimetic sensitized prostate cancer cells to mda-7/IL-24-induced lethality” (page 1404, col.2).    Therefore, the teachings of Quinn suggest a method of treating humans having prostate adenocarcinoma by administering  a combination of sabutoclax and mda-7/IL-24.
	It would have been obvious to the person of ordinary skill in the art at the time of the invention was made combine the teachings of Paul Fisher and Quinn et al. to treat cancer by administration of sabutoclax with Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24). 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (Ad.5/3 that expresses cytokine gene melanoma differentiation associated gene-7/Interleukin-24 (mda-7/IL-24); systemic administrations for cancer therapy; replication competent adenovirus that expressesmda-7/IL-24; combination therapies of mda7/IL24 and sabutoclax for treating pancreatic cancer) are taught by Paul Fisher or Quinn et al. and further they are taught in various combinations and are shown to be used as cancer therapies.  It would be therefore predictably obvious to use a combination of these elements in a method of cancer therapy.  
An artisan would have expected success, because prior to the current application,  prostate cancer cells were killed using a combination of sabutoclax and mda-7/IL-24.  
Therefore the method as taught by Paul Fisher and Quinn et al. would have been prima facie obvious over the method of the instant application.

Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US-10744172
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-5 of U.S. Patent No. US-10744172. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are species of the current claims.
Current claim 18 recites:

    PNG
    media_image1.png
    253
    714
    media_image1.png
    Greyscale

	Current claims 33-34 recite:

    PNG
    media_image2.png
    89
    564
    media_image2.png
    Greyscale

Claims 1 and 4-5 of US-10744172 recite:

    PNG
    media_image3.png
    149
    264
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    49
    262
    media_image4.png
    Greyscale

Therefore, claim 5 of US-10744172 is a species of claim 34 of the current application.  Accordingly, to the MPEP, a species anticipates a genus.  Therefore, the claims of US-10744172 are obvious over current claim 34.  Hence, a Terminal Disclaimer is required if this application should reach allowance.

US-10314870
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-10314870. Although the claims at issue are not identical, they are not patentably distinct from each other because because the claims of the issued patent are species of the current claims.
Current claim 18 recites:

    PNG
    media_image1.png
    253
    714
    media_image1.png
    Greyscale

Current claims 33-34 recite:

    PNG
    media_image2.png
    89
    564
    media_image2.png
    Greyscale

Claim 1 of US-10314870 recites:


    PNG
    media_image5.png
    131
    263
    media_image5.png
    Greyscale

Therefore, claim 1 of US-10314870 is a species of claim 34 of the current application.  Accordingly, to the MPEP, a species anticipates a genus.  Therefore, the claims of US-10314870 are obvious over current claim 34.  Hence, a Terminal Disclaimer is required if this application should reach allowance.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner has searched for prior art references that suggest a combination cancer therapy that administers Ad.mda-7/IL-24 and either (a) sodium valproate or (b) suberohydroxamic acid.  There is no prior art that suggests this combination treatment.  The closest post-filing art is Hossein Hamed et al. (Cancer Biology & Therapy 14:11, 1039–1049; November 2013), which shares authorship with the inventors of the current application.  Accordingly, the examiner concludes that the invention of claim 27 contains patentable subject matter.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT LONG whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633